DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 and 12 in the reply filed on 5/21/2021 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/21/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takematsu et al. (US Pub. 2001/0021446 A1).
Regarding claims 1 and 3, Takematsu discloses an anti-reflection film for use in various displays which has a hard coat (first transparent layer), intermediate refractive index layer (second transparent layer), high refractive index layer, and low refractive index layer on a transparent base film (abstract). The hard coat has irregularities (fine concave-convex structure) on a surface and the intermediate layer has irregularities on both surfaces (Fig. 2, [0008], [0016], and [0027]). The hard coat and intermediate refractive index layer are formed from organic resins ([0067] and [0054]). The hard coat has a thickness of 0.5 to 6 microns ([0071]) and the intermediate refractive index layer has a thickness of 50 to 100 nm ([0051]) which is considered to disclose 15 microns or less for both layers and 250 nm or less for the intermediate refractive index layer.
Regarding claim 10, Takematsu discloses the film being used in a camera ([0001]). Further, the term “used in a camera module-mounted device” describes a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II.
Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakai et al. (US Pub. 2015/0231854 A1).
Regarding claims 1-2, Nakai discloses a laminate structure with two or more layers where at least two layers have a fine relief structure on the surfaces thereof (abstract and Fig. 1) comprising a substrate, and intermediate layer with the relief structure on one surface, and an outermost layer with the relief structure on both surfaces ([0064] and Fig. 1) where the relief structure is a moth-eye structure with an average interval between convex portions being less than or equal to the wavelength of visible light ([0072] and [0073]). The thickness of the intermediate layer and outermost layer is less than 15 microns (Table 1, Example 1 which has a thickness of 11 microns and Example 3 which has a thickness of 13 microns).
Regarding claim 10, the term “used in a camera module-mounted device” describes a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US Pub. 2016/0370505 A1) in view of Doi et al. (US Pub. 2013/0004711 A1).
Regarding claims 1-3, 10 and 12, Koo discloses an anti-reflective film which includes a transparent substrate and high hardness coating layer (first transparent layer) which has a moth-eye pattern that has a pitch of less than or equal to light wavelength and is made from organic resin (abstract, [0013] and [0077]). The film may further comprise a first protective coating (second transparent layer) which has thickness of several ten nanometers to several hundred nanometers (which overlaps 250 nm or less, [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05) and conforms to the high hardness coating layer to also have the moth-eye pattern ([0117] and Fig. 8). 
Koo does not specifically disclose the material for the first protective coating being organic and does not specifically disclose the thickness of the high hardness coating layer. 
Doi discloses a self-supporting anti-reflection film comprising a self-supporting film with a thickness of 0.2 to 20 microns or preferably 0.7 to 6 microns and a periodic rugged shape on one surface where the shape has a periodic spacing of equal to or less than the wavelength of light used (abstract, [0047], and [0053]). A coating layer may be provided on the rugged layer which is an organic layer ([0059]-[0061]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the high hardness coating layer in Koo should have a 
Specifically regarding claims 10 and 12, Koo further discloses the anti-reflection film used in a camera where the first protective coating faces part of the camera (camera module) (Fig. 24 and [0154]-[0155], [0160]-[0161], [0164], and [0169]-[0170]).
Regarding claim 4, Koo discloses the high hardness coating layer and first protective coating on only a part of the substrate (Fig. 24). 
Regarding claims 5-6, Koo does not specifically disclose the claimed relationships between the refractive indices of each layer. However, Koo discloses the refractive index of the substrate (n0) should be a medium refractive index of 1.45 to 1.5 ([0180]), the first protective layer (n2) having a high refractive index of greater than 1.5 ([0071] and [0120]), and the high hardness coating (n1) being a material with a low refractive index or a refractive index of less than 1.5 ([0127], [0071], and [0077]). Given these parameters, n1 and n0 will be less than n2 and n1 may also be less n0 since the substrate has a refractive index of up to 1.5 and n1 will have a refractive index of less than 1.5 (n1<n0<--n2). Further, if n0 is 1.5, and n1 and n2 are within the ranges set by Koo, 2n0 –n2 < n1 < 2 – n0 and 2n0 – n2 < n1 <n2 may be satisfied (for example if n1 is PMMA which has a refractive index of about 1.49, see [0013], and n2 has any refractive index greater than 1.5, like 1.7, then 2n0 – n2 is 1.3 which is less than 1.49 and 2n2 - n0 is 1.9 which is greater than 1.49). Thus, it would have been obvious to one of ordinary skill in the art that the substrate could have a refractive index of 1.5 as taught in Koo and the remaining two layers could have refractive indices which satisfy the parameters set forth in Koo to also have the relationships claimed. 
Further, regarding claim 7, given the high refractive index of the protective layer refers to a refractive index of greater than 1.5 and the substrate may have a refractive index of up to 1.5, the difference between the two may be within the claimed range. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the relationships could be satisfied as claimed by following the parameters set forth in Koo.
Regarding claim 8, Koo in view of Doi does not specifically set forth the property of claim 8. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Koo in view of Doi discloses the same structure as claimed, as discussed above, so would be expected to have the property of claim 8.
In the alternative, as set forth in the examples, satisfying the refractive index relationships as set forth in claims 5 and 6, results in the property of claim 8 
Regarding claim 9, Koo discloses the high hardness coating having a refractive index of less than 1.5 ([0127], [0071], and [0077]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783